Case 2:20-cv-11236-RGK-PLA Document 3-18 Filed 12/11/20 Page 1 of 2 Page ID #:932




      EXHIBIT 38
Case 2:20-cv-11236-RGK-PLA Document 3-18 Filed 12/11/20 Page 2 of 2 Page ID #:933


                                                                       Bienert Kat
                                                                        A PROFESSIONAL L A W COI


                                      October 7, 2020
  Nicholas O. Kennedy
  BAKER & McKENZIE LLP
  1900 North Peral Street, Suite 1500
  Dallas, TX 75201
  Email: Nicholas.kennedy@bakermckenzie.com

           Re:        Vitaly Ivanovich Smagin

  Mr. Kennedy:

          As you know, we represent Ratnikov Evgeny Nikolaevich, who has been appointed as the
  insolvency officer for your client, Vitaly Ivanovich Smagin, pursuant to a ruling by the
  Arbitration Court of Moscow dated August 20, 2020 (Case No. A40-17597/2020). A copy of that
  ruling is enclosed and was included as Exhibit A to the declaration of Mr. Ratnikov in support of
  his motion to intervene in the matter of Smagin v. Yegiazaryan, Case No. 2:14-cv-09764-PGK-
  PLA (C.D. Cal.) (the “CACD Action”). See CACD Action Dkt. 312-1.

          We understand that on September 16, 2020, the Court in the CACD Action entered an
  order providing that if defendant Ashot Yegiazaryan failed to comply with the Court’s order,
  sanctions would accrue at the rate of $2,000 per day, payable to Mr. Smagin care of your firm.
  See id. Dkt. 315. We further understand that sanctions have accrued and continue to accrue, and
  that Mr. Yegiazaryan to date has paid at least $12,000 to Mr. Smagin care of your firm.

          Pursuant to Article 213.11 of Federal Law No. 127-FZ, Mr. Smagin is prohibited from
  entering into any transactions transferring or disposing of his assets valued in excess of 50,000
  rubles (approximately $639.50 U.S. dollars), without the written consent of Mr. Ratnikov as his
  duly appointed insolvency officer. Accordingly, we ask that you please confirm by no later than
  5:00 p.m. tomorrow, October 8, 2020, the amount of sanctions payments received by Mr.
  Smagin. We also ask that you confirm that any such payments (and any payments received in the
  future) shall remain held in your trust account and have not been disbursed (including but not
  limited to by payment or crediting against any of unpaid invoices of your firm), and will
  continue to be held in trust pending either written instructions/approval from Mr. Ratnikov or
  further order of the Arbitration Court of Moscow.

           We appreciate your attention to and cooperation in this matter.

                                                                        Sincerely,

                                                                        BIENERT|KATZMAN PC

                                                                        Anthony R. Bisconti
  cc: Barry Thompson (barry.thompson@bakermckenzie.com); Christina Wong (christina.wong@bakermckenzie.com)



            CalEdison Building: 601 W. 5th Street, Suite 720, Los Angeles, CA 90071, Tel. (213) 528-3400
                  ________________________________________________________________________________________________________________________

                     903 Calle Amanecer, Suite 350, San Clemente, CA 92673, Tel. (949) 369-3700
